DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments and amendments filed 3/01/2022 have been fully considered but they are moot in view of new grounds of rejection.
Applicant amended claims 48 and 50 to recite transmit a system information block (SIB) including information relating to access barring for a plurality of PLMNs. There are upto 12 system information block types and it is indefinite which System Information Type the claims refer to. By not specifying the claims are broader than the scope of the written description.  Furthermore, Claims 48, 50, 52 & 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as amended recite ‘a system information block including information relating to access barring for a plurality of PLMNs’. There does not appear to be support for the newly amended limitation in the written description. Furthermore, the newly amended limitation is an expansion of scope wherein the written description discloses “ barring information per PLMN included in the SIB2” (see instant paragraph [0072] of Applicant US PG Publication 2019/0215839 A1). Here, “per PLMN” does not necessarily mean “information relating to access baring for a plurality of PLMNs”.  
Additonally, Claims 48, 49, 50 & 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 48, 49, 50 & 51  fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 4/29/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “a system information block 2 (SIB2) that incldes an access class barring (ac-barring) per PLMN” and this statement indicates that the invention is different from what is defined in the claim(s) because. The claims specify that system information block (SIB)transmits/receives information per plmn or for a plurality of PLMNs. Here, system information block (SIB) is indefinite that it does not specify the type.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 50, 52 & 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as amended recite ‘a system information block including information relating to access barring for a plurality of PLMNs’. There does not appear to be support for the newly amended limitation in the written description. Furthermore, the newly amended limitation is an expansion of scope wherein the written description discloses “ barring information per PLMN included in the SIB2” (see instant paragraph [0072] of Applicant US PG Publication 2019/0215839 A1). Here, “per PLMN” does not necessarily mean “information relating to access baring for a plurality of PLMNs”.  There appears to be a modification of scope here. There are upto 12 system information block types and it is indefinite which System Information Type the claims refer to. By not specifying the claims are broader than the scope of the written description. 
Furthermore, 3GPP (IDS) discloses a User Equipment (UE), method of a user equipment and eNB and an eNB, for a communication system comprising eNBs, for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity, the UE comprising:
a memory storing instructions (see eNODEb of page 13 (Scope), here, one of ordinary skill would anticipate to include memory inherently); and 
at least one processor (see eNODEb of page 13 (Scope), here, ordinary skill would anticipate to include a processor inherently) configured to process the instructions to:
transmit a system information block (SIB) (see section 5.2.1.1 General, page 22, system information blocks [SIB] are “transmitted”, here SIBs are “divided” from System information including various types of SIBs) information relating to access barring for a plurality of PLMNs (see, regarding system information message, “PLMN-IdentityList” and “cellbarred”, hereby we have a plurality of PLMNs, or plmn identities enumerated by the word “list” and a field for cellBarred to determine PLMN barring, on page 117, near top),
the information including a plurality of entries (see page 124 describing a plurality of entry fields for SystemInformation block), each entry including an indication of a PLMN associated with one of the at least one operator (see page 124, “PLMN-identity”, “PLMN-identityInfo”) and a parameter including at least one of an ac-BarringFactor (see SystemInformationBlock field descriptions” including “ac-BarringFactor”, page 124 of 3GPP) and an ac-BarringTime (ac-BarringTIme, page 123 of 3gPP);


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 50  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The independent claims recite “receive a system information block (SIB) including information relating to access barring for a plurality of PLMNs”.  Here, this differs from what is described and enabled in the specification. The specification discloses a system information block 2 (SIB2) including access barring parameter per PLMN information.  Here, Applicant refers to System information block in general or system information block 1 teaching information relating to access barring for a plurality of PLMNs. The teachings of the specification do not enable one of to use a system information block/system information block 2 to transmit information relating to access barring for a plurality of PLMNs.

Claims 49, 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The independent claims recite “transmitting a system information block (SIB) including access barring parameter per PLMN information”.  Here, this differs from what is described and enabled in the specification. The specification discloses a System Information Block 2 (SIB2) including access barring parameter per PLMN information.  Here, Applicant refers to System information block in general or system information block 1 teaching information relating to access barring for a plurality of PLMNs. The teachings of the specification do not enable one of ordinary skill to use or implement a system information block/system information block 2 to transmit information relating to access barring for a plurality of PLMNs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48, 49, 50 & 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 48, 49, 50 & 51  fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 4/29/2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “a system information block 2 (SIB2) that incldes an access class barring (ac-barring) per PLMN” and this statement indicates that the invention is different from what is defined in the claim(s) because. The claims specify that system information block (SIB)transmits/receives information per plmn or for a plurality of PLMNs. Here, system information block (SIB) is indefinite that it does not specify the type. A reader would be confused as two which type of SIB includes the claimed limitations. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 48-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ETSI TS 136 331 V9.2.0 (2010-04) (Information Disclosure Statement).

 	Regarding claim 48 & 50, 3GPP (IDS) discloses a User Equipment (UE), method of a user equipment and eNB and an eNB, for a communication system comprising eNBs, for a radio access network (RAN) that supports RAN sharing by a plurality of operators, each operator being associated with a respective Public Land Mobile Network (PLMN) identity, the UE comprising:
a memory storing instructions (see eNODEb of page 13 (Scope), here, one of ordinary skill would anticipate to include memory inherently); and 
at least one processor (see eNODEb of page 13 (Scope), here, ordinary skill would anticipate to include a processor inherently) configured to process the instructions to:
transmit a system information block (SIB) (see section 5.2.1.1 General, page 22, system information blocks [SIB] are “transmitted”, here SIBs are “divided” from System information including various types of SIBs) information relating to access barring for a plurality of PLMNs (see, regarding system information message, “PLMN-IdentityList” and “cellbarred”, hereby we have a plurality of PLMNs, or plmn identities enumerated by the word “list” and a field for cellBarred to determine PLMN barring, on page 117, near top),
the information including a plurality of entries (see page 124 describing a plurality of entry fields for SystemInformation block), each entry including an indication of a PLMN associated with one of the at least one operator (see page 124, “PLMN-identity”, “PLMN-identityInfo”) and a parameter including at least one of an ac-BarringFactor (see SystemInformationBlock field descriptions” including “ac-BarringFactor”, page 124 of 3GPP) and an ac-BarringTime (ac-BarringTIme, page 123 of 3gPP);
	Regarding claim 49 and 51, 3GPP discloses a method for a User Equipment (UE) configured to communicate with a radio access network (RAN) node for a RAN configured to support RAN sharing by at least one operator, each operator being associated with a respective Public Land Mobile Network (PLMN), the method comprising:
receiving a system information block (SIB) including access barring parameter (see section 5.2.1.1 General, page 22, system information blocks [SIB], here SIBs are received at UE) per PLMN information (see, regarding system information message, “PLMN-IdentityList” and “cellbarred”, hereby we have a plurality of PLMNs, or plmn identities enumerated by the word “list” and a field for cellBarred to determine per PLMN barring, on page 117, near top),
the access barring parameter per PLMN information including a plurality of entries (see page 124 describing a plurality of entry fields for SystemInformation block), each entry including an indication of a PLMN associated with one of the at least one operator (see page 124, “PLMN-identity”, “PLMN-identityInfo”) and a parameter including at least one of an ac-BarringFactor (see SystemInformationBlock field descriptions” including “ac-BarringFactor”, page 124 of 3GPP) and an ac-BarringTime (ac-BarringTIme, page 123 of 3gPP).

Allowable Subject Matter
Claims 52-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klatt et al. (WO 2012/013355 A1) discloses SIB2 containing information elements for ac-barringinfo and ac-barringforMO-data and decisions steps to bar access to requested PLMN.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643